Per Curiam.
It is clear, from the evidence, that the defendant below has, on many occasions, interfered, and prevented persons from crossing at the plaintiff’s ferry; and if there is a good cause of action, the testimony shows an injury, probably, to the amount of the recovery. But there is
*186no principle on which this action can he sustained. The evidence, imperfectly as it is stated, is sufficient to warrant the conclusion, that these are rival ferries near each other, and that the defendant below was unfriendly tp the plaintiff’s ferry, and endeavoured to turn the custom to the other. This action does not appear to be founded on any slander of title, even admitting that an action of that kind might be sustained in a justice’s court. Both ferries, from any thing that appears to the contrary, have equal rights, and equal claims to be upheld and supported, and it cannot furnish a cause of action that travellers have been persuaded to cross the one rather than the other. If an action would lie in this case, it would in all cases of rival business, where any means are used to draw custom; and if this were once admitted, it would be difficult to know whereto stop. The judgment must be reversed.
Judgment reversed.